Exhibit 10.1
The Company has redacted certain confidential information in this agreement in
reliance upon its confidential treatment request that it will file with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
asterisk *.
FIRST
AMENDMENT
to the
GAS PURCHASE AGREEMENT
between
WILLIAMS PRODUCTION RMT COMPANY LLC
and
RILEY NATURAL GAS COMPANY
and
PETROLEUM DEVELOPMENT CORPORATION
     This First Amendment (“Amendment”) to the Gas Purchase Agreement dated
June 1, 2006 by and between WILLIAMS PRODUCTION RMT COMPANY LLC, formerly known
as WILLIAMS PRODUCTION RMT COMPANY (“Buyer”) and RILEY NATURAL GAS COMPANY
(“Riley”) and PETROLEUM DEVELOPMENT CORPORATION (“PDC”) (the “Agreement”) is
made and entered into effective as of the 1st day of June, 2011 (the “Effective
Date of this Amendment”). PDC together with Riley, collectively, “Seller,” and
Seller together with Buyer, may be referred to herein as the “Parties,” and
individually, a “Party”. All initially capitalized terms used herein, but not
defined herein, shall have the respective meanings given to such terms in the
Agreement.
RECITALS
     WHEREAS, Buyer and Seller are Parties to the Agreement concerning the
purchase and commitment of Seller’s Gas; and
     WHEREAS, Buyer and Seller desire to amend the Agreement as stated below.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, the Parties agree that the Agreement will be amended as
follows:
AGREEMENT

  1.   Seller’s Commitment. Section 1.1 shall be deleted in its entirety and
replaced with the following:         Seller commits to Buyer to sell and deliver
to Buyer, on a Firm basis, Seller’s present and future right, title, and
interest in the Gas Volume Committed to this Agreement and outlined on
Exhibit F, that Seller delivers to the Receipt Point(s) from the Area of
Interest (“Seller’s Gas”) described on Exhibit B, subject to the terms of this
Agreement.     2.   Area of Interest. Seller’s Area of Interest shall be as
described on Exhibit B, attached hereto and made a part hereof.     3.   Buyer’s
Treating Service. Section 1.6 shall be deleted in its entirety and replaced with
the following:         Seller’s Gas at the Receipt Point(s) may have a CO2
content that exceeds the most restrictive quality specification for CO2 content
required from time to time by the Interconnecting Pipeline(s). Buyer shall Treat
Seller’s Gas to reduce its CO2 content to no more than two percent (2.00%) by
volume at the Delivery Point(s), provided the CO2 content of Seller’s Gas does
not exceed four percent (4.00%) by volume at the Receipt Point(s). The fee for
Treating Seller’s Gas that does not exceed three percent (3%) CO2 by volume at
the Receipt Point(s) is incorporated into the Gathering and Processing Fee. In
the event the CO2 content of Seller’s

 



--------------------------------------------------------------------------------



 



      Gas exceeds three percent (3%) by volume at the Receipt Point(s), the
Excess CO2 Treating Fee as set forth in Exhibit E shall be payable from Seller
to Buyer. In no event, however, is Buyer obligated to accept deliveries of
Seller’s Gas at a given Receipt Point if the CO2 content of Seller’s Gas at that
Receipt Point exceeds four percent (4.00%) by volume. If the weighted arithmetic
average quality specification for CO2 content of the Interconnecting Pipeline(s)
should ever be reduced below two and thirty-one hundredths percent (2.31%) per
Mcf, then the Parties shall within thirty (30) Days of written notice thereof
from Buyer, renegotiate, subject to Section 1.9 of this Agreement, the Gathering
and Processing Fee. If the Parties are unable to renegotiate the Gathering and
Processing Fee, then Buyer may refuse to accept further deliveries of Seller’s
Gas affected thereby or Buyer may at its option, upon thirty (30) Days’ prior
written notice to Seller, release such affected Gas from the provisions of this
Agreement. Buyer’s right to renegotiate the Gathering and Processing Fee or,
upon the failure of such renegotiation, to refuse to accept further deliveries
of Seller’s Gas affected thereby or release such affected Gas from the
provisions hereof, shall apply to each successive reduction of the most
restrictive quality specification for CO2 content of the Interconnecting
Pipeline(s) that is below two and thirty-one hundredths percent (2.31%) per Mcf.
    4.   Service and Fee Description. Exhibit E shall be deleted in its entirety
and replaced with Exhibit E attached hereto and made a part hereof.     5.   Gas
Volumes Committed. Exhibit F shall be deleted in its entirety and replaced with
Exhibit F attached hereto and made a part hereof.     6.   Standard Terms and
Conditions. Exhibit A of the Agreement is amended to include the following new
definition:

  A.   57 Area of Interest shall mean that surface area described on Exhibit B.

     This Amendment may be executed in counterparts, each of which taken
together shall constitute one and the same instrument.
     This Amendment shall be governed by and construed and enforced in
accordance with the laws of the same jurisdiction as apply to the Agreement.
     Except as hereby amended, all terms and conditions contained in the
Agreement shall remain in full force and effect. All future references to the
Agreement shall be deemed to include this Amendment.
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to be
effective as of the Effective Date of this Amendment.

      “Buyer”   “Seller” WILLIAMS PRODUCTION RMT COMPANY LLC   RILEY NATURAL GAS
COMPANY
 
   
By: /s/ Neal Buck
  By: /s/George Courcier
Printed Name: Neal Buck
  Printed Name: George Courcier
Title: Vice President
  Title: Vice President
 
   
 
  “Seller”
PETROLEUM DEVELOPMENT CORPORATION
 
   
 
  By: /s/George Courcier
 
  Printed Name: George Courcier
 
  Title: Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO FIRST AMENDMENT
TO THE GAS PURCHASE AGREEMENT
DATED AS OF JUNE 1, 2006
between
WILLIAMS PRODUCTION RMT COMPANY LLC
and
RILEY NATURAL GAS COMPANY
and
PETROLEUM DEVELOPMENT CORPORATION
AREA OF INTEREST
All of Seller’s right, title, or interest in lands and the right to produce oil
and/or Gas therefrom whether arising from fee ownership, working interest
ownership, mineral ownership, leasehold ownership, or arising from any pooling,
unitization or communitization of any of the foregoing rights in the acreage
lying within the following townships in Garfield County, Colorado:
6S-97W
Section 12: S2
Section 13: NE
Section 24: ALL
Section 25: ALL
Section 36: Lot 1, Lot 2, Lot 3, Lot 4 (ada ALL)
7S-97W
Section 1: ALL
Section 2: E2E2
Section 12: N2, N2N2S2, N2N2S2N2S2
7S-96W
Section 6: S2, NE
Section 7: N2, SE
Section 13: Lot 4, Lot 10, Lot 11, Lot 12, Lot 13
Section 14: NESE, SESE
Section 24: Lot 2, Lot 3, Lot 4
Section 17: NW
Section 18: N2
6S-96W
Section 4: Part of Lot 1, Lot 5, Part of SENW, Part of SWNW, Part of NWSW, Part
of NWSW, Lot 10,
Part of Lot 11, Lot 12
Section 5: Lot 1, Lot 8, Lot 9, Lot 16, Lot 17 (ada E2E2)
Section 7: ALL
Section 8: Lot 1, Lot 3, Lot 4, Lot 5, Lot 7, Lot 8, Lot 13, Lot 14, Lot 15
Section 9: Lot 10, Lot 11, Lot 12, Lot 13 (ada SW)
Section 16: Lot 13, Lot 14, NESW, SESW (ada SW)
Section 17: Lot 2, Lot 4, Lot 5, Lot 9, Lot 10, Lot 11, Lot 12, Lot 14, Lot 15,
Lot 16, Lot 17 (ada W2)

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TO FIRST AMENDMENT
TO THE GAS PURCHASE AGREEMENT
DATED AS OF JUNE 1, 2006
between
WILLIAMS PRODUCTION RMT COMPANY LLC
and
RILEY NATURAL GAS COMPANY
and
PETROLEUM DEVELOPMENT CORPORATION
SERVICE AND FEE DESCRIPTION

I.   For deliveries from June 1, 2006 through May 31, 2009, the Gathering and
Processing Fees and the Excess CO2 Fee will be fixed at the values actually
charged in the applicable Settlement Statements for the respective months during
that period.   II.   For deliveries from and after June 1, 2009, the following
fees will apply, subject to the annual escalation of fees described in III.
below:

                              FL&U   FL&U         Gathering and   Gathering and
  (Low pressure   (High pressure   Low Delivery   Excess CO2 Processing Fee  
Processing Fee   receipt points)   receipt points)   Fee   Treating Fee
$ [*] per MMBtu Received at a Low Pressure Receipt Point
  $ [*] per MMBtu Received at a High Pressure Receipt Point   Actual usage
(initially [*] %)   Actual usage (initially [*] %)   $[*] per Accounting Period
per Receipt Point   $ [*] per Mcf for each 1.00%, or part thereof, Greater than
3.00%

III.   Beginning on June 1, 2010, and annually at the beginning of each Contract
Year thereafter, Buyer shall adjust the Gathering and Processing Fees and the
Excess CO2 Treating Fee stated above by a percentage equal to the annual average
percentage change, from the preceding Contract Year, in the cumulative implicit
Gross Domestic Product price deflator (“GDPDEF”) computed and published by the
U.S. Department of Commerce. Provided, however, that the adjustment shall never
result in the Gathering and Processing Fees and the Excess CO2 Treating Fee
being less than the fees stated in the table below.

                              FL&U   FL&U         Gathering and   Gathering and
  (Low pressure   (High pressure   Low Delivery   Excess CO2 Processing Fee  
Processing Fee   receipt points)   receipt points)   Fee   Treating Fee
$ [*] per MMBtu Received at a Low Pressure Receipt Point
  $ [*] per MMBtu Received at a High Pressure Receipt Point   Actual usage
(initially [*] %)   Actual usage (initially [*] %)   $ [*] per Accounting Period
per Receipt Point   $ [*] per Mcf for each 1.00%, or part thereof, Greater than
3.00%

An example of the annual average percentage change in the GDPDEF factor
calculation for the adjustment of rates is shown below:

 



--------------------------------------------------------------------------------



 



         
Current Contract Year
       
That year (2nd Quarter)
    107.215  
That year (1st Quarter)
    107.021  
Prior year (4th Quarter)
    106.515  
Prior year (3rd Quarter)
    105.942  
Annual Average GDPDEF:
    106.673  
 
       
Preceding Contract Year
       
That year (2nd Quarter)
    106.754  
That year (1st Quarter)
    106.012  
Prior year (4th Quarter)
    105.211  
Prior year (3rd Quarter)
    104.262  
Annual Average GDPDEF:
    105.560  
 
       
Annual Average GDPDEF — Current Contract Year:
    106.673  
Annual Average GDPDEF — Preceding Contract Year:
    105.560  
Annual Average Percentage Change Effective for the current Contract Year:
       
106.673 / 105.560 =
    1.011  
Gathering and Processing Fee preceding Contract Year:
  $ [*]  
Adjusted Gathering and Processing Fee, current Contract Year;
  $ [*]  

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO FIRST AMENDMENT
TO THE GAS PURCHASE AGREEMENT
DATED AS OF JUNE 1, 2006
between
WILLIAMS PRODUCTION RMT COMPANY LLC
and
RILEY NATURAL GAS COMPANY
and
PETROLEUM DEVELOPMENT CORPORATION
GAS VOLUMES COMMITTED

                                              Seller's Original   Adjustment to
Seller’s   Seller's Amended             Annual Volume   Annual Volume   Annual
Volume Contract Year   (in MMBtu)   (in MMBtu)   (in MMBtu)   1.    
June 1, 2006 — August 31, 2006
    1,978,000     no change   no change   1.    
September 1, 2006 — May 31, 2007
    15,578,760     no change   no change   2.    
June 1, 2007 — May 31, 2008
    22,890,878     no change   no change   3.    
June 1, 2008 — May 31, 2009
    32,393,817     no change   no change        
Sub Total: Contract Year 1-3
    72,841,455                          
 
                          4.    
June 1, 2009 — May 31, 2010
    35,164,648       (15,164,648 )     20,000,000     5.    
June 1, 2010 — May 31, 2011
    35,415,768       (15,415,768 )     20,000,000     6.    
June 1, 2011 — May 31, 2012
    36,204,441       (16,204,441 )     20,000,000     7.    
June 1, 2012 — May 31, 2013
    36,588,969       (16,588,969 )     20,000,000     8.    
June 1, 2013 — May 31, 2014
    31,880,469       12,300,000       44,180,469     9.    
June 1, 2014 — May 31, 2015
    25,068,839       12,300,000       37,368,839     10.    
June 1, 2015 — May 31, 2016
    19,328,393       12,300,000       31,628,393     11.    
June 1, 2016 — May 31, 2017
    14,757,224       12,300,000       27,057,224     12.    
June 1, 2017 — May 31, 2018
    11,887,191       12,300,000       24,187,191     13.    
June 1, 2018 — May 31, 2019
    9,750,519       12,300,000       22,050,519     14.    
June 1, 2019 — May 31, 2020
    7,635,618       12,300,000       19,935,618     15.    
June 1, 2020 — May 31, 2021
    5,771,836       12,300,000       18,071,836          
Sub Total: Contract Year 4-15
    269,453,915       35,026,174       304,480,089  

 